Citation Nr: 1723965	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residual of a right rib injury.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to a compensable initial rating for service-connected bilateral hearing loss.

6.  Entitlement to a rating in excess of 10 percent for service-connected left ankle disability.

7.  Entitlement to a rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee, residuals of left fibula fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In an April 2011 rating decision, the RO increased the ratings assigned to the left ankle and left knee disabilities to 10 percent each, effective from the date of service connection.  The Veteran has not expressed satisfaction with the increased initial ratings; this matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The issues of entitlement to service connection for sleep apnea, a bilateral eye disability, and a hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.




FINDINGS OF FACT

1.  The Veteran does not currently have a right rib disability.

2.  Throughout the appeal period, the Veteran's right hearing loss was productive of no worse than Level I hearing impairment and his left ear hearing loss was productive of no worse than Level I hearing impairment.

3.  From the date of service connection, the Veteran's left ankle degenerative joint disease (DJD) more nearly approximated marked limitation of motion; there is no evidence of anklylosis.

4.  The left knee patellofemoral syndrome, residuals of left fibial fracture, is manifested by flexion limited to no less than 120 degrees and extension to zero degrees, with no evidence of subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  A right rib disability was not incurred in service, and is not caused or aggravated by any service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent, but no higher, for left ankle DJD have been met from the date of service connection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5003, 5271 (2016).

4.  The criteria for a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee, residuals of left fibial fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5010, 5260, 5261, 5262, 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A pre-decisional notice letter dated in March 2007, complied with VA's duty to notify the Veteran including as to the service connection claims.  With respect to the initial rating claims, when service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

The Board recognizes that the most recent VA examination as to the service-connected bilateral hearing loss was in February 2009 and the most recent VA examination as to the service-connected left ankle and left knee disabilities was in March 2011.  However, the medical evidence does not suggest, nor has the Veteran asserted, that his bilateral hearing loss, left ankle, and/or right knee symptoms have worsened since that time.  As such, the Board finds that remand for updated VA examinations is not necessary and would only serve to delay this matter with no benefit to the Veteran.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Moreover, the reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the February 2009 and March 2011 VA examinations are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate").  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).


II. Service connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain diseases, including arthritis, if the condition is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).

The Veteran contends that he suffers from a disability as a result of an in-service right rib injury.  For the reasons set forth below, the Board concludes that service connection is not warranted for this claim.

Critically, the record does not support a finding that the Veteran has any current right rib disability.  STRs dated in November 2001 indicated that the Veteran was in a motorcycle accident one week prior.  He was diagnosed with an intercostal strain of the right chest and a pectoral strain; x-rays at the time were negative.  A December 2001 STR indicated that the Veteran was slowly healing and feeling better, status-post rib fracture/contusion from a motor vehicle accident.

The Veteran was afforded a VA examination in March 2011 at which time the examiner noted that the Veteran had been treated for a rib injury during his military service.  However, physical examination and x-ray revealed normal ribs.  There was no evidence of a residual disability of the right ribs.

Crucially, the competent and probative evidence of record contains no showing of a residual disability of the right ribs.  In the absence of disability, service connection is not warranted.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, evidence prior to the date of claim must be considered in determining whether the current disability requirement has been met.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Here, however, the above evidence reflects that the Veteran has not suffered from any residual disability of the in-service rib injury.

To the extent the Veteran asserts that he has a current right rib disability, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran is asserting that he suffers from residual symptoms of the right ribs, the general principle that he experiences some pain might be a symptom of a residual right rib disability has some tendency to establish a diagnosis.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376; Barr, 21 Vet. App. at 308-9; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board finds the clinical evidence more probative than the Veteran's statements as to the existence of a current right rib disability.  The clinician is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

In summary, the record clearly establishes that the Veteran sustained an injury during active duty.  That alone, however, is not enough to establish service connection.  Rather, as set forth above, the record must show that a chronic disability resulted from the in-service injury.  For the foregoing reasons, the preponderance of the evidence in this case reflects that the Veteran does not suffer from any residuals of his in-service rib injury and has thus failed to establish the current disability element of his service connection claim.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III. Initial rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

a. Bilateral hearing loss

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2016); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

Table VII is subject to 38 C.F.R. § 3.383 (2016).  Section 3.383 pertains to special consideration for paired organs.  Compensation is payable for certain combinations of service-connected and non-service-connected disabilities as if both disabilities were service connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2016).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination, a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks a compensable disability rating for his service-connected bilateral hearing loss.  As explained in the law and regulations section above, the resolution of this issue involves determining the levels of hearing acuity.

The Veteran was afforded a VA examination in February 2009 at which time the examiner noted the Veteran's report of high frequency hearing loss dating from his military service.  The audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
0
15
30
65
27.5
LEFT
10
10
50
50
30

Average pure tone threshold was 27.5 decibels in the right ear with speech recognition ability of 100 percent, and average pure tone threshold was 30 decibels in the left ear with speech recognition ability of 96 percent.

Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a noncompensable percent rating.  There is no other probative evidence which establishes that the criteria for a compensable rating have been met or more nearly approximated.  

Accordingly, the Board finds that the evidence of record demonstrates the Veteran's bilateral hearing loss warrants no more than a noncompensable evaluation based upon the pertinent diagnostic criteria throughout the appeal period.  38 C.F.R. §§ 4.7, 4.385 (2016).

The Board in no way discounts the difficulties that the Veteran experiences as a result of his service-connected hearing loss disability.  Critically, it must be emphasized that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent and valid VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a compensable disability rating.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss is manifested by decreased hearing acuity.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.


b. Left ankle disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

In the instant case, the Veteran's service-connected left ankle DJD is rated under DC 5019 (bursitis).  Bursitis is rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the ankle is evaluated under DC 5271.  A 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  8 C.F.R. § 4.71a, Plate II.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, DC 5270.  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.

Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a, DC 5272.

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, DC 5273.

Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, DC 5274.

Loss of use of a foot is rated at 40 percent under Diagnostic Code 5167, which includes a note that the loss of use of a foot is also entitled to special monthly compensation (SMC).  Similarly, amputation of the forefoot, proximal to the metatarsal bones (more than one-half of metatarsal loss) is rated at 40 percent under DC 5166, which also includes eligibility for entitlement to SMC.  38 C.F.R. § 3.350(a)(2); 4.63; 4.71a, DCs 5166, 5167.  Thus, in addition to benefits under the schedular criteria set out in 38 C.F.R. § 4.71a, loss of use of the foot also warrants entitlement to compensation under the Special Monthly Compensation regulations set forth in 38 C.F.R. § 3.350.

The Veteran was originally service-connected for degenerative changes of the left ankle in an April 2009 rating decision and a noncompensable rating was assigned.  In April 2010, he filed a notice of disagreement (NOD), asserting that a higher initial rating is warranted for his service-connected left ankle disability.  As described above, in an April 2011 rating decision, the rating was increased to 10 percent, effective from the date of service connection.

Service treatment records dated in November 1992 noted the Veteran's report of left ankle pain upon running and playing racquetball.  No significant abnormalities were identified on x-ray.

The Veteran was afforded a VA examination in March 2011 at which time the examiner noted a diagnosis of left ankle DJD.  The left ankle disability has been treated with physical therapy and oral pain medication.  The Veteran reported constant ankle pain when walking.  The pain is sharp and is relieved with sitting down and pain medication.  The Veteran denied deformity, instability, or locking of the left ankle.  He endorsed giving way, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  There were no episodes of dislocation or subluxation.  The examiner indicated that there were signs of inflammation; in particular, redness, swelling, and tenderness.  The Veteran reported flare-ups of left ankle pain, which are severe and occur on a weekly basis.  Flare-ups are precipitated by immobility for any length of time and then getting up to walk on it, excessive use like running.  The Veteran stated that during flare-ups, he cannot move around as fast and his carrying ability is limited.

Upon physical examination, the March 2011 VA examiner noted the Veteran's report of tenderness, weakness, and abnormal motion.  There was no instability, tendon abnormality, or angulation.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 20 degrees.  There was objective evidence of pain on motion.  Although there was pain upon repetitive use testing, there was no additional loss of motion.  There was no evidence of anklyosis.  The examiner confirmed a diagnosis of left ankle DJD.  The examiner indicated that the Veteran does experience significant occupational effects; specifically, decreased mobility, decreased strength, and lower extremity pain.  The Veteran stated that his left ankle pain prevents him from walking fast while working.

In sum, the clinical findings, documented by the March 2011 VA examination report, show significantly impaired range of motion of the left ankle due to pain and weakness.  To this end, the Board has considered whether an increased schedular rating is warranted for the Veteran's left ankle disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40 , 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, supra.  Given the Veteran's complaints of significant functional impairment and pain, the Board finds that the Veteran's service-connected left ankle disability more nearly approximate the criteria for marked limitation of motion under DC 5271 from the date of claim.  38 C.F.R. § 4.71a, DC 5271.

The Veteran's 20 percent rating is for "marked" limitation of motion under DC 5271, which is the highest disability rating available for limitation of motion of the ankle, short of ankylosis.  Range of motion testing shows that the Veteran's left ankle is not fixed in plantar flexion or dorsiflexion.  Similarly, lay statements do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca, 8 Vet. App. at 204-207; 38 C.F.R. §§ 4.40, 4.45 (2016), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board has considered the application of other pertinent diagnostic codes throughout the appeal period.  However, the Veteran did not manifest malunion of the os calcis or astragalus, nor consolidation of either ankle and/or subastragalar or tarsal joint.  There is also no basis for evaluating the service-connected left ankle disability as analogous to DC 5283 or DC 5273.

The Veteran's March 2011 VA examination demonstrated range of motion of the left ankle.  As such, the schedular criteria for a higher rating under DCs 5270 and 5272 have not been met.  The Veteran had not undergone an astragalectomy and, hence, the criteria of DC 5274 are not applicable.

There is also no evidence of record to show that the Veteran's left ankle symptomatology is so severe as to be analogous to loss of use of a foot or forefoot under Diagnostic Codes 5167 and 5166.  As such, the Veteran is not entitled to special monthly compensation for loss of use of the foot under 38 C.F.R. § 3.350.

For the foregoing reasons, the Board finds that the Veteran's service-connected left ankle DJD warrants a rating no higher than 20 percent from the date of claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has not raised any other issues with respect to the initial rating claim for the left ankle DJD, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

c. Left knee patellofemoral syndrome, residuals of left fibial fracture

Service connection for patellofemoral syndrome of the left knee, residuals of left fibial fracture, was granted in April 2009, at which time a noncompensable evaluation was assigned.  The Veteran filed a NOD as to the assigned rating in April 2010.  In an April 2011 rating decision, the rating was increased to 10 percent, effective from the date of service connection.

The Veteran's patellofemoral syndrome of the left knee, residuals of left fibial fracture, is currently rated as 10 percent disabling under DC 5010-5262, pertaining to impairment of tibia and fibula.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen).

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under that code, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, DC 5262 (2016).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262.

Diagnostic Code 5257 provides the rating criteria for impairment of the knee manifested by recurrent subluxation and lateral instability.  Under this diagnostic code provision, a 10 percent disability rating is warranted where there is slight recurrent subluxation or lateral instability of the knee.  A 20 percent disability rating is warranted where the recurrent subluxation or lateral instability of the knee is moderate.  The maximum 30 percent disability rating is warranted where there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257.

Also of potential relevance is DC 5260, which provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under DC 5260.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under DC 5261.  38 C.F.R. § 4.71a, DC 5261.

Standard range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Separate ratings may be assigned for a knee disability under DCs 5257 and 5003 (degenerative arthritis) where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

Additionally, VA's General Counsel has determined that separate disability ratings may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

In this matter, the Veteran filed an original claim of entitlement to service connection for residuals of left fibula fracture in March 2007.

STRs document treatment for a non-displaced left fibula shaft fracture in December 1991.  STRs dated in January 1992 indicated that the fracture was healing well.

The Veteran was afforded a VA examination in February 2009 at which time the examiner noted his history of left fibula fracture.  The examiner stated that the Veteran's residuals of left fibula fracture have no significant occupation effects, and no effect on daily activities.  X-rays of the left tibia and fibula conducted in February 2009 revealed "[n]o evidence of acute fracture or dislocation.  Probable old healed fracture of [or] about mid shaft of the fibula."

The Veteran was afforded another VA examination as to his residuals of left fibula fracture in March 2011.  The examiner noted that the Veteran suffered a fracture of the left fibula in service, and "since that time, he has pain in his lower leg only when it gets very cold."  The Veteran explained that he has not felt any ill effects from his fibula fracture.  The examiner indicated that there was no deformity of the left lower leg, and the Veteran did not rely upon an assistive device.  He denied flare-ups of symptoms.  There were no signs of abnormal weight-bearing.  The Veteran reported that he treats his left knee pain with Motrin, Aleve, and Tylenol #3.  He explained that his activity is limited as he does not run or jog anymore due to knee pain.  The Veteran endorsed deformity, giving way, instability, pain, weakness, and decreased speed of joint motion.  He denied stiffness, incoordination, episodes of dislocation or subluxation, and locking episodes.  He reported repeated effusions of his left knee manifested by warmth and tenderness.  The Veteran reported flare-ups of left knee pain, which are moderate and occur every two to three weeks.  These flare-ups are precipitated by strenuous walking on uneven ground, as well as kneeling.  He stated that his running and walking are very limited during flare-ups.  The Veteran is unable to stand for more than a few minutes, and is unable to walk more than a few yards.  He stated that he occasionally uses a cane.

Upon physical examination, the March 2011 VA examiner noted crepitus, tenderness, weakness, and abnormal motion of the left knee.  There was no instability, patellar abnormality, or meniscal abnormalities.  Range of motion testing revealed flexion to 120 degrees and extension to zero degrees with objective evidence of pain.  There was no additional loss of motion upon repetitive use testing.  There was no evidence of ankylosis.  The examiner diagnosed the Veteran with patellofemoral syndrome of the left knee.  He stated that the left knee disability has significant occupational effects; specifically, decreased strength and lower extremity pain.  The Veteran stated that he cannot walk as rapidly due to left knee pain.  X-rays revealed a normal left knee.  X-rays of the tibia and fibula showed, "[i]ll defined lucency in the proximal fibular diaphysis.  This most likely represents irregularity at the muscular insertion . . ."

Based on the evidence of record, as detailed in pertinent part above, the Board finds that an increased disability rating due to patellofemoral syndrome of the left knee is not warranted.

The record clearly shows that there is a history of left fibula fracture; however, there is no evidence of malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.   Therefore, the Veteran does not meet the requirements to be awarded a greater disability rating under DC 5262.

Critically, a separate disability rating due to limitation of motion for the left knee is not warranted.  The March 2011 VA examination referenced above demonstrated, at worst, 120 degrees of flexion.  Such findings warrant a noncompensable disability rating under DC 5260.  Moreover, the left knee exhibited zero degrees of extension on all examinations, warranting a noncompensable disability rating under DC 5261.  While there was pain with motion, range of motion did not diminish on any examination with repetition.  Additionally, although there is evidence of flare-ups of left knee pain, there is no documented or reported limited range of motion to meet the criteria for compensation during a period of flare-up.

Critically, functional loss must be rated under the diagnostic code pertaining to limitation of motion of the affected joint, pursuant to 38 C.F.R. § 4.40; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (noting that functional loss due to pain is to be rated at the same level as where motion is impeded); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (noting that the disabling effect of painful motion must be considered when rating joint disabilities) (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that functional loss caused by pain must be rated at the same level as if that functional loss were caused by some other factor that actually limited motion)); c.f., Petitti v. McDonald, No. 13-3469 (U.S. Vet. App. October 28, 2015).  Hence, there is no basis upon which to find additional limitation due to functional factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  The Veteran does not meet the criteria for the assignment of separate disability ratings for limitation of flexion or extension in the left knee under VAOPGCPREC 09-2004, VAOPGCPREC 23-97, or VAOPGCREC 9-98.

Moreover, as there is no objective evidence of subluxation or lateral instability of the left knee, a separate rating under DC 5257 is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.  The Board has considered the fact that the Veteran endorsed giving way and instability, but objective testing by the examiner revealed that no instability was present.  

Additionally, a 30 percent disability rating may be assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is no indication that the Veteran had ankylosis of the left knee; therefore, a higher disability rating under DC 5256 is not warranted.

In considering the applicability of other diagnostic codes, the Board notes that DC 5258 provides the rating criteria for dislocation of semilunar cartilage and DC 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under DC 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under DC 5258 because, although the Veteran reported effusion, the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint and the Veteran's knee pain has been considered in assigning the current 10 percent rating.  

Under DC 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In this regard, the Board finds that a separate rating would not be warranted because the medical evidence of record does not show that the Veteran has experienced symptomatic removal of the semilunar cartilage.

The Board also finds that DC 5263 (genu recurvatum) is not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, DC 5263.

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for patellofemoral syndrome of the left knee with left fibial fracture, as there is no competent, probative evidence to show that his symptoms meet the criteria for the next higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has not raised any other issues with respect to the increased rating claim for the left knee, nor have any other assertions been reasonably raised by the record.  See Doucette, supra.


ORDER

Entitlement to service connection for a right rib disability is denied.

Entitlement to a compensable initial rating for service-connected bilateral hearing loss is denied.

Entitlement to an initial rating of 20 percent, but no higher, for service-connected left ankle DJD is granted, subject to the legal authority governing the payment of compensation.

Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee with left fibial fracture is denied.


REMAND

The Veteran asserts entitlement to service connection for obstructive sleep apnea, a bilateral eye disability, and hiatal hernia, which he asserts was incurred during his active military service.  For the reasons set forth below, the Board finds that these matters must be remanded to the AOJ for additional evidentiary development.

As to the claim of entitlement to service connection for sleep apnea, private treatment records document a current diagnosis of obstructive sleep apnea.  Similarly, as to the claimed hiatal hernia, a total body scan conducted in July 2004 noted a diagnosis of hiatal hernia.  Although the Veteran's STRs do not document complaints of sleep apnea and hiatal hernia, he is competent to assert that he experienced snoring and abdominal pain during his military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); Jandreau, 492 F.3d at 1377.

With respect to the claim of entitlement to service connection for a bilateral eye disability, STRs document the Veteran's complaints of a foreign body in his right eye in June 1978.  STRs dated in August 1978 noted the Veteran's left eye irritation.  In March 1983, he reported left eye swelling; a diagnosis was not indicated.  A June 1986 STR indicated a diagnosis of emmetropia.  As to current disability, the Veteran is competent to assert that he has vision problems.  See Barr, supra; Jandreau, supra.

As the Veteran has not been afforded VA examinations with respect to the claimed sleep apnea, hiatal hernia, and bilateral eye disability, the Board finds that these matters must be remanded in order to afford him with VA examinations to address the diagnoses and etiology of the claimed disabilities.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Arrange for a physician, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed obstructive sleep apnea had its onset in service or is otherwise etiologically-related to service, to include the Veteran's reports of developing snoring during active duty.

A complete rationale should accompany each opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the physician finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

3. Arrange for a physician, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed hiatal hernia had its onset in service or is otherwise etiologically-related to service, to include the Veteran's reports of abdominal pain during active duty.

A complete rationale should accompany each opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the physician finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral eye disability.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

The examiner should either diagnose or rule-out a disability of the right and left eyes.

With respect to any diagnosed eye disability, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


